Citation Nr: 1336517	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for a fracture deformity of the right fifth finger.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1999 to August 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran did not appear at a hearing before the Board, which was scheduled at his request.  As there is no record of a timely request for postponement, the request for the hearing is deemed withdrawn.


FINDING OF FACT

The fracture deformity of the right fifth finger is manifested by painful motion with periarticular pathology at the distal interphalangeal joint.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a fracture deformity of the right fifth finger have been met.  38 U.S.C.A. 1155, 5107(b) (West 2002); 38 C.F.R. 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, and 5230 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 



On the initial rating claim, the RO provided pre-adjudication VCAA notice by letter, dated in December 2010 on the underlying claim of service connection. 




Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

The Veteran was afforded VA examinations in January 2011 and July 2012.  As the reports of the VA examinations are based on the Veteran's medical history and describes the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence necessary to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca supra at 206-07. 



The intent of the Rating Schedule is to recognize painful motion with periarticular pathology as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The fracture deformity of the right fifth digit is currently rated noncompensable under Diagnostic Code 5230. 

Under Diagnostic Code 5230, any limitation of motion of the little finger is noncompensable.  

Other potential Diagnostic Codes are Diagnostic Codes 5227 and 5156.  Under Diagnostic Code 5227, ankylosis, favorable or unfavorable, of the little finger is noncompensable.  Under Diagnostic Code 5156, the criterion for a ten percent rating for the little finger at the proximal interphalangeal joint without metacarpal resection.

II. Facts

The service treatment records show that the Veteran fractured his right fifth finger at the tip of the finger.  

VA records show that the Veteran re-injured his finger in September 2010.  X-rays showed soft tissue swelling around the distal phalanx, but no degenerative changes.

On VA examination in January 2011, the Veteran complained of pain with decreased strength and dexterity, locking, and stiffness.  




The Veteran also complained of flare-ups with symptoms of increased pain and limitation of motion, precipitated by physical activity, stress, and cold weather.  The Veteran stated that he was able to brush his teeth, vacuum, drive a car, cook, and perform gardening activities.

On physical examination, the VA examiner noted pain and decreased distal interphalangeal joint (DIP) flexion at fifty-five degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The hand examination did not reveal a decrease in strength in regards to pulling, pushing, and twisting.  The examination also did not reveal decreased dexterity in terms of writing, probing, and touching.

In the Veteran's appeal to the Board, dated November 2011, he stated that he experiences pain every day and that he was forced to let go of a job due to the disability.

On re-examination in July 2012, the Veteran reiterated his complaints of pain and limitation of motion.  Upon physical examination, a gap of less than one inch was noted between the little finger and the proximal transverse crease of the palm.  The VA examiner also noted objective evidence of painful motion, weakened movement, and deformity following repetitive range of motion testing.  Right hand grip strength was noted as normal.  There was no evidence of ankylosis and the examiner indicated that the Veteran regularly used a brace for his right hand pain. 

VA records show that the Veteran was provided with a silicone digicap in 2012.   Diagnostic testing showed erosion at the distal tuft of the little finger, but there was no evidence of arthritis.  It was noted that the little finger would impact the Veteran's ability to grab and grasp items.





III. Analysis

As previously indicated, a noncompensable rating represents the maximum schedular rating for limitation of motion of the little finger under Diagnostic Code 5230.  Additionally, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available because the highest schedular evaluation based on limitation of motion is noncompensable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, the Veteran is not entitled to an increased evaluation for any limitation of motion or functional loss in the right little finger under Diagnostic Code 5230.

A noncompensable rating also represents the maximum schedular rating for unfavorable or favorable ankylosis of the little finger under Diagnostic Code 5227.  However, the Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand. 

The findings on the VA examinations do not more nearly approximate amputation for a compensable rating under Diagnostic Code 5156.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The findings of the VA examinations also do not indicate that the Veteran's right finger results in the limitation of motion of the other fingers.  Both VA examinations reveal normal range of motion in the four non-service connected right fingers.  

There is also no competent evidence that the Veteran's right finger interfered with the overall function of the hand.  The January 2011 VA examination did not reveal a decrease in strength in regards to pulling, pushing, and twisting.  The examination also did not reveal decreased dexterity in terms of writing, probing, and touching.  


Although the July 2012 VA examiner determined that the Veteran's right little finger impacted the ability to grab and grasp items, grip strength was normal. 

There is evidence of objective painful motion with periarticular pathology at the distal interphalangeal joint.  Under 38 C.F.R. § 4.59, the intent of the Rating Schedule is to recognize painful motion with periarticular pathology as entitled to at least the minimum compensable rating for the joint. 

The minimum compensable rating for a fifth finger is 10 percent and the criteria for a 10 percent rating under 38 C.F.R. § 4.59 have been met.  

In the absence of evidence of amputation with metacarpal resection, there is no factual basis for a rating higher the 10 percent under Diagnostic Code 5156 or any other Diagnostic Code. 
.
For these reasons, a 10 percent rating for a fracture deformity of the right fifth finger have been met.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 



If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology, that is, painful motion.  In other words, the Veteran does not have symptomatology not already encompassed in the rating criteria and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

While the Veteran was unemployed in 2011, the Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

ORDER

An initial 10 percent rating for a fracture deformity of the right fifth finger is granted.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


